        Case 2:20-cv-01609-GMB Document 12 Filed 11/20/20 Page 1 of 1                FILED
                                                                            2020 Nov-20 AM 10:55
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 JACKSON OLDHAM,                        )
                                        )
       Plaintiff,                       )
                                        )
 v.                                     )   Case No. 2:20-cv-1609-GMB
                                        )
 TARRANT AUTO LAND, INC.,               )
                                        )
       Defendant.                       )

                          ORDER OF DISMISSAL
      The parties have filed a joint stipulation of dismissal that complies with

Federal Rule of Civil Procedure 41. Doc. 11.       Accordingly, this matter is

DISMISSED with prejudice, each party to bear its own costs. Fed. R. Civ. P.

41(a)(1)(A)(ii).

      DONE and ORDERED on November 20, 2020.


                                  _________________________________
                                  GRAY M. BORDEN
                                  UNITED STATES MAGISTRATE JUDGE
